Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because arrows 104 and 106 in Fig. 1 and arrows 204 and 206 in Fig. 2 are pointing in the wrong direction. The arrows should point from the inputs to the neuron/node. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: In Claim 1, Line 7 should be indented once to the right. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 4-6 are unclear to the examiner for several reasons. It is unclear if the counter already has a weight stored before it receives an output from the coincidence detector, or if the counter stores a weight as a result of receiving an output from the coincidence detector. Storing a weight is merely storing a value, so it is unclear how this is a training methodology. For purposes of examination, Examiner interprets this limitation to mean a counter storing a weight to be used for training after receiving an output of the coincidence detector.
In claim 1, the nexus between the weight (lines 4-5, 9) and the analog voltage (lines 8-9) is unclear. The claim recites storing a weight in a counter and changing the stored weight, then converting a digital value output from the counter into an analog voltage, and then reading the weight using the analog voltage. It is unclear if the digital value output from the counter is derived from the weight. Additionally, it is unclear if “the weight” in line 9 is the same or different from “the stored weight” in line 5. Examiner interprets these limitations to mean the digital value output from the counter represents the stored weight, and “the weight” in line 9 is the same as that stored weight. 
	Claims 2-10 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
In Claim 18, lines 2-3,  it is unclear if the limitation “for output to a gate” is supposed to mean “for input to a gate” or “for output from a gate.” Examiner interprets this limitation to mean “for input to a gate”.
	Claim 19 is rejected for failing to cure the deficiencies of claim 18 upon which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gokman et al. (“Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations”) in view of Pandiri et al. (US 20180164163 A1).
	
	Regarding CLAIM 1, Gokman teaches: A resistive processing unit (RPU) comprising: a coincidence detector to detect an overlapping signal between a row update line and a column update line; (See p. 2, col. 2, in the paragraph starting “In order to implement” to the end of the page, and the corresponding Fig. 1B and its caption on p. 3. Gokman discloses a “row update line”                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which is the activity at the input neuron at row i and a “column update line”                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     which is the error computed by the output neuron for column j, as defined on p.2, col. 2, under Equation (1). Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B.)
… (1) receiving an output of the coincidence detector, (2) storing a weight as a training methodology of the RPU, and (3) changing the stored weight in response to an up/down signal…  (*Numbers enclosed in parentheses were inserted by Examiner. Limitation (1) is taught by p. 2, col. 2, last 4 lines and equation 2, where the summation receives a result of an AND operation,                         
                            
                                
                                    A
                                
                                
                                    i
                                
                                
                                    n
                                
                            
                        
                     AND                         
                            
                                
                                    B
                                
                                
                                    i
                                
                                
                                    n
                                
                            
                        
                    . Limitations (2) is taught by p. 1, Abstract, lines 7-9; and p. 8, col. 2, subsection “RPU Array Design”, lines 6-12 from the end of the first paragraph. Limitation (3) is generally taught by Abstract, lines 7-9; p. 2, col. 2, Equation (1) and the line below it, and p. 2, col. 2, last 4 lines and equation 2; and p. 3, col. 2, lines 1-3.)
	However, Gokman does not explicitly teach: a counter receiving an output of the coincidence detector
	changing the stored weight in response to an up/down signal applied to the counter
a digital to analog converter (DAC) receiving a digital value output from the counter and converting the digital value into an analog voltage; and 
Although Gokman teaches reading the current in the crossbar array on p. 8, col. 2, lines 2-5 from the bottom, Gokman does not explicitly teach: a weight reading circuit for reading the weight using the analog voltage. 
	But Pandiri teaches: a counter receiving an output of the coincidence detector (Voltage trim counter 136 is taught by ¶ [0061]. According to ¶ [0059] and ¶ [0038], the multiplexer 138 selects one output from AND Gates 140, 142 to input into the voltage trim counter 136.)
	changing the stored weight in response to an up/down signal applied to the counter (¶ [0061] teaches the counter 136 increments or decrements in response to a signal from one of AND Gate 140, 142.)
a digital to analog converter (DAC) receiving a digital value output from the counter and converting the digital value into an analog voltage; and (¶ [0058], lines 13-14; ¶ [0061], lines 7-8. A back-gate voltage, labeled Vbg in Fig. 8, is an analog voltage. The DAC is also taught by the DAC 24 in Fig. 1 and ¶ [0039], lines 5-6. Note that Fig. 8 is a circuit diagram for the back-gate bias generator 20 from Fig. 1, according to ¶ [0058], lines 1-4, and that the DAC 24 in Fig. 1 is the same component as the DAC 148 in Fig. 8.)
a weight reading circuit for reading the weight using the analog voltage. (¶ [0035], lines 1-10 teach temperature sensor CMOS devices having adaptive back-gate bias control to reduce offset in temperature characteristics. Applying back-gate bias control of the temperature sensor to back gates of certain transistors is taught by ¶ [0036], last 3 lines; ¶ [0044], lines 7-8 from the end of the paragraph; ¶ [0047], last 2 lines; and ¶ [0073], lines 1-5. Applying this back-gate bias control means that the transistors read analog back-gate voltages.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Pandiri’s counter, digital-to-analog converter, and NMOS transistor into Gokman’s RPU. Pandiri’s components are well-known structures to improve the functionality of parallelism.

	Regarding CLAIM 2, the combination of Gokman and Pandiri teaches: The RPU of Claim 1, 
	Gokman teaches: wherein the coincidence detector is an AND gate (Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B.)
	However, Gokman does not explicitly teach: and the weight reading circuit is a read transistor.
	But Pandiri teaches: and the weight reading circuit is a read transistor. (¶ [0035], lines 1-10 teach temperature sensor CMOS devices having adaptive back-gate bias control to reduce offset in temperature characteristics. Applying back-gate bias control of the temperature sensor to back gates of certain transistors is taught by ¶ [0036], last 3 lines; ¶ [0044], lines 7-8 from the end of the paragraph; ¶ [0047], last 2 lines; and ¶ [0073], lines 1-5. Applying this back-gate bias control means that the transistors read analog back-gate voltages.)

	Regarding CLAIM 3, the combination of Gokman and Pandiri teaches: The RPU of Claim 2, 
	However, Gokman does not explicitly teach: wherein a gate terminal of the read transistor receives the analog voltage.
	But Pandiri teaches: wherein a gate terminal of the read transistor receives the analog voltage. (¶ [0044], lines 7-8 from the end of the paragraph; ¶ [0047], last 2 lines)

	Regarding CLAIM 4, the combination of Gokman and Pandiri teaches: The RPU of Claim 2, 
However, Gokman does not explicitly teach: wherein the read transistor is a metal oxide semiconductor field effect transistor.
	But Pandiri teaches: wherein the read transistor is a metal oxide semiconductor field effect transistor. (¶ [0035], line 3 teaches CMOS devices; [0044], lines 4-5 teach NMOS transistors 58 and 62 with back-gate bias control; and [0047], lines 4-5 teach NMOS transistors 74 and 76 with back-gate bias control. CMOS and NMOS devices are a type of metal oxide semiconductor field effect transistor.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a CMOS device for the system’s read transistor because it is a well-known structure to improve the functionality of parallelism.

Regarding CLAIM 5, the combination of Gokman and Pandiri teaches: The RPU of Claim 2, 
However, Gokman does not explicitly teach: wherein an output of the AND gate is provided to a clock terminal of the counter.
	But Pandiri teaches: wherein an output of the AND gate is provided to a clock terminal of the counter. (Fig. 8 is a circuit diagram for the back-gate bias generator 20 from Fig. 1, according to ¶ [0058], lines 1-4. The CLK input to the counter in Fig. 1, ¶ [0036]-[0041] and Fig. 8, ¶ [0058], and the last 5 lines of ¶ [0062] provide evidence that the DAC 24 in Fig. 1 is the DAC 148 in Fig. 8, and the output of multiplexer 138 is a clock input signal for counter 136 in Fig. 8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Pandiri’s AND gate and counter into the system because it is a well-known structure to improve the functionality of parallelism.

Regarding CLAIM 6, the combination of Gokman and Pandiri teaches: The RPU of Claim 5, 
Gokman teaches: wherein a first input to the AND gate is connected to the row update line and a second input to the AND gate is connected to the column update line. (See p. 2, col. 2, in the paragraph starting “In order to implement” to the end of the page, and the corresponding Fig. 1B and its caption on p. 3. Gokman discloses a “row update line”                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which is the activity at the input neuron at row i and a “column update line”                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     which is the error computed by the output neuron for column j, as defined on p.2, col. 2, under Equation (1). Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B.)

Regarding CLAIM 8, the combination of Gokman and Pandiri teaches: The RPU of Claim 1, 
Although Gokman teaches an “up/down signal”, the signal is applied to the AND gate instead of a counter. Therefore, Gokman does not explicitly teach: wherein the up/down signal is applied to a terminal of the counter used for incrementing or decrementing the counter.
	But Pandiri teaches: wherein the up/down signal is applied to a terminal of the counter used for incrementing or decrementing the counter. (The counter value increments or decrements in response to a signal from one of AND Gates 140, 142 which controls the counter’s clock. See ¶ [0061], lines 4-6 and ¶ [0041], last sentence.)
	It would have been obvious to one of ordinary skill in the art to have applied the output of Gokman’s AND gate to the input of Pandiri’s counter clock terminal. A motivation for the combination is to increment or decrement the counter and clock the analog voltage of the transistor (Gokman, ¶ [0061], lines 4-6 and ¶ [0041], last sentence.)

	Regarding CLAIM 10, the combination of Gokman and Pandiri teaches: The RPU of Claim 2, 
	Gokman teaches: wherein one of a… is connected to a row read line and the other of the… is connected to a column read line. (Taught by p. 2, col. 2 which states “This operation can be performed on a 2D crossbar array of two-terminal resistive devices” and by the last paragraph in p. 2, col. 2. Figs. 1B on p. 3 and Fig. 5A on p. 9 both show two-terminal circuit components placed at the intersection of each row and column line. A forward cycle (p. 2, col. 2, subsection “Definition of the RPU Device Concept”, lines 3-5) indicates that weights are read.)
	However, Gokman does not explicitly teach: one of a source and a drain… and the other of the source and the drain 
But Pandiri teaches: one of a source and a drain… and the other of the source and the drain (¶ [0047], lines 5-6 teach NMOS transistors 74, 76, each having a gate-source connection. Fig. 4 illustrates that the source and drain are connected to different nodes.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Pandiri’s transistors into Gokman’s system. Transistors are well-known structure to improve the functionality of parallelism.

	Regarding CLAIM 11, Gokman teaches: A method of training a resistive processing unit (RPU) of an artificial neural network (ANN) comprising: (p. 1, Abstract, lines 5-9)
applying, by a controller, a row update signal to a row line of the ANN connected to a first input of a coincidence detector of an RPU of the ANN; applying, by the controller, a column update signal to a column line of the ANN connected to a second input of the coincidence detector; (Both limitations are taught by the following citations. See p. 2, col. 2, in the paragraph starting “In order to implement” to the end of the page, and the corresponding Fig. 1B and its caption on p. 3. Gokman discloses a “row update line”                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which is the activity at the input neuron at row i and a “column update line”                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     which is the error computed by the output neuron for column j, as defined on p.2, col. 2, under Equation (1). Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B. “A controller” is an accelerator chip disclosed on p. 1, Abstract, line 12.)
	Gokman teaches a controller and RPU. However, Gokman does not explicitly teach: applying… a control signal to increment or decrement a counter… ; converting, by a digital to analog converter (DAC)… , a digital output of the counter to an analog voltage; and outputting the analog voltage to a weight reading circuit… as a weight … .
But Pandiri teaches: applying…  a control signal to increment or decrement a counter… ; (¶ [0061] teaches the counter 136 increments or decrements in response to a signal from one of AND Gate 140, 142.)
converting, by a digital to analog converter (DAC)… , a digital output of the counter to an analog voltage; and (¶ [0058], lines 13-14; ¶ [0061], lines 7-8. A back-gate voltage, labeled Vbg in Fig. 8, is an analog voltage. The DAC is also taught by the DAC 24 in Fig. 1 and ¶ [0039], lines 5-6. The DAC 24 in Fig. 1 is the same component as the DAC 148 in Fig. 8.)
outputting the analog voltage to a weight reading circuit… as a weight… . (¶ [0035], lines 1-10 teach temperature sensor CMOS devices having adaptive back-gate bias control to reduce offset in temperature characteristics. Applying back-gate bias control of the temperature sensor to back gates of certain transistors is taught by ¶ [0036], last 3 lines; ¶ [0044], lines 7-8 from the end of the paragraph; ¶ [0047], last 2 lines; and ¶ [0073], lines 1-5. Applying this back-gate bias control means that the transistors read analog back-gate voltages as a weight.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Pandiri’s counter, digital-to-analog converter, and NMOS transistor into Gokman’s RPU. Pandiri’s counter, DAC, and NMOS circuit a well-known structure to improve the functionality of parallelism.

Regarding CLAIM 12, the combination of Gokman and Pandiri teaches: The method of claim 11, 
Gokman teaches: wherein the coincidence detector is an AND gate (Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B.)
However, Gokman does not explicitly teach: and the weight reading circuit is a read transistor, where a gate terminal of the read transistor receives the analog voltage.
	But Pandiri teaches: and the weight reading circuit is a read transistor, where a gate terminal of the read transistor receives the analog voltage. (¶ [0035], lines 1-10 teach temperature sensor CMOS devices having adaptive back-gate bias control to reduce offset in temperature characteristics. Applying back-gate bias control of the temperature sensor to back gates of certain transistors is taught by ¶ [0036], last 3 lines; ¶ [0044], lines 7-8 from the end of the paragraph; ¶ [0047], last 2 lines; and ¶ [0073], lines 1-5. Applying this back-gate bias control means that the transistors read analog back-gate voltages.)

Regarding CLAIM 13, the combination of Gokman and Pandiri teaches: The method of Claim 12, 
	However, Gokman does not explicitly teach: wherein an output of the AND Gate is provided to a clock terminal of the counter.
	But Pandiri teaches: wherein an output of the AND Gate is provided to a clock terminal of the counter. (Fig. 8 is a circuit diagram for the back-gate bias generator 20 from Fig. 1, according to ¶ [0058], lines 1-4. The CLK input to the counter in Fig. 1, ¶ [0036]-[0041] and Fig. 8, ¶ [0058], and the last 5 lines of ¶ [0062] provide evidence that the DAC 24 in Fig. 1 is the DAC 148 in Fig. 8, and the output of multiplexer 138 is a clock input signal for counter 136 in Fig. 8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Pandiri’s AND gate and counter into the system because it is a well-known structure to improve the functionality of parallelism.

Regarding CLAIM 15, the combination of Gokman and Pandiri teaches: The method of Claim 12, 
However, Gokman does not explicitly teach: wherein the read transistor is a metal oxide semiconductor field effect transistor.
	But Pandiri teaches: wherein the read transistor is a metal oxide semiconductor field effect transistor. (¶ [0035], line 3 teaches CMOS devices; [0044], lines 4-5 teach NMOS transistors 58 and 62 with back-gate bias control; and [0047], lines 4-5 teach NMOS transistors 74 and 76 with back-gate bias control. CMOS and NMOS devices are a type of metal oxide semiconductor field effect transistor.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a CMOS device for the system’s read transistor because it is a well-known structure to improve the functionality of parallelism.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gokman et al. (“Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations”) in view of Pandiri et al. (US 20180164163 A1) and Wong et al. (US 7355462 B1).

Regarding CLAIM 7, the combination of Gokman and Pandiri teaches: The RPU of Claim 1, 
Pandiri teaches an 8-bit counter 160 in ¶ [0067], line 5 and Fig. 9, but this counter is different from counter 136. Neither Gokman nor Pandiri explicitly teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N.
	But Wong teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N. (C. 6, L. 59 to C. 7, L. 12 teach an M-bit counter and C. 7, L. 13-41 teach an M-bit DAC. The counter and the DAC may have the same number of bits, M. Additionally, C. 7, L. 54-56 teach the DAC may have fewer bits than the counter.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same number of counter output bits as DAC input inputs in Gokman/Pandiri’s system, with a motivation to generate a maximum resolution of the analog voltage (Wong, C. 7, L. 39-41). It would have been obvious to have used fewer DAC input bits than counter output bits, with a motivation to reduce the resolution of the analog voltage. (Wong, C. 7, L. 54-56)

Regarding CLAIM 14, the combination of Gokman and Pandiri teaches: The method of Claim 11,
Pandiri teaches an 8-bit counter 160 in ¶ [0067], line 5 and Fig. 9, but this counter is different from counter 136. Neither Gokman nor Pandiri explicitly teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC. wherein N and M are natural numbers and M is less than or equal to N.
	But Wong teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N. (C. 6, L. 59 to C. 7, L. 12 teach an M-bit counter and C. 7, L. 13-41 teach an M-bit DAC. The counter and the DAC may have the same number of bits, M. Additionally, C. 7, L. 54-56 teach the DAC may have fewer bits than the counter.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same number of counter output bits as DAC input inputs in Gokman/Pandiri’s system, with a motivation to generate a maximum resolution of the analog voltage (Wong, C. 7, L. 39-41). It would have been obvious to have used fewer DAC input bits than counter output bits, with a motivation to reduce the resolution of the analog voltage. (Wong, C. 7, L. 54-56)

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gokman et al. (“Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations”) in view of Pandiri et al. (US 20180164163 A1) and Nakamura (US 20120013496 A1).

	Regarding CLAIM 9, the combination of Gokman and Pandiri teaches: The RPU of Claim 2, 
However, Gokman does not explicitly teach: wherein the read transistor reads the weight through a channel resistance of the read transistor.
	But Pandiri teaches: wherein the read transistor reads the weight (¶ [0036], last 3 lines)
However, neither Gokman nor Pandiri explicitly teaches: read through a channel resistance of the read transistor.
	But Nakamura teaches: read through a channel resistance of the read transistor. (¶ [0018] teaches a P-channel MOSFET with a back gate and on resistance)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nakamura’s system into Gokman/Pandiri’s system. Channel resistance is a structural element of a transistor.

	Regarding CLAIM 16, the combination of Gokman and Pandiri teaches: The method of Claim 12,
	However, Gokman does not explicitly teach: wherein the read transistor reads the weight through a channel resistance of the read transistor.
	But Pandiri teaches: wherein the read transistor reads the weight (¶ [0036], last 3 lines)
However, neither Gokman nor Pandiri explicitly teaches: read through a channel resistance of the read transistor.
	But Nakamura teaches: read through a channel resistance of the read transistor. (¶ [0018] teaches a P-channel MOSFET with a back gate and on resistance)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nakamura’s system into Gokman/Pandiri’s system. Channel resistance is a structural element of a transistor.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9779355 B1) in view of Pandiri et al. (US 20180164163 A1)

	Regarding CLAIM 17, Leobandung teaches: A method of implementing an artificial neural network (ANN) using a resistive processing unit (RPU) array, the method comprising: (C. 1, L. 7-10 teach crossbar arrays for ANNs, and C. 11, L. 38-40 teach resistive processing unit)
performing forward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to input data of a layer of the ANN to read… of the RPU array, and (C. 9, L. 24-26, L. 36-48, and L. 53 to C. 10, L. 18)
storing values corresponding to currents output from the RPU array as output maps; (C. 9, L. 48-50, L. 63-64, C. 10, L. 1-3 and L. 15-18 teach storing currents representing output values. C. 10, L. 10-11 discloses a final output layer of neurons. Storing currents for a final output layer of neurons amounts to storing values as output maps.)
performing backward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to error of the output maps of the layer to the read… ; and (C. 10, L. 19-21, L. 55 to C. 11, L. 9, and C. 11, L. 20-34; “voltage pulses” is explicitly taught by C. 11, L. 4)
performing update pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to the input data of the layer and the error of the output maps to… (C. 11, L. 10-34. The BRI of “transmitting voltage pulses corresponding to…” is that the backwards voltage pulses correspond to errors. C. 11, L. 35-36 teaches the “read” devices are the resistive cross point devices.)
However, Leobandung does not explicitly teach: read transistors
transmitting the error of the output maps to logic gates of the RPU array, where an output of each logic gate is connected to a corresponding counter of each RPU of the RPU array.
	But Pandiri teaches: read transistors (¶ [0035], line 3 teaches CMOS devices)
transmitting the error of the output maps to logic gates of the RPU array, where an output of each logic gate is connected to a corresponding counter of each RPU of the RPU array. (All of ¶ [0059] and the lower left portion of Fig. 8 teaches two different coincidence detectors AND Gates 140, 142 which each detect three overlapping signals. According to ¶ [0059] and ¶ [0038], the multiplexer 138 selects one output from AND Gates 140, 142 to input into the voltage trim counter 136. This counter is taught by ¶ [0061].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Pandiri’s CMOS transistors, AND gates, and digital counter into Leobandung’s crosspoint array. Pandiri’s components are well-known structures to improve the functionality of parallelism.

Regarding CLAIM 18, the combination of Leobandung and Pandiri teaches: The method of Claim 17, 
Leobandung teaches RPU. However, Leobandung does not explicitly teach: wherein each… comprises a digital to analog converter (DAC) configured to convert an output of the counter into a voltage for output to a gate of a corresponding one of the read transistors.
	But Pandiri teaches: wherein each… comprises a digital to analog converter (DAC) configured to convert an output of the counter into a voltage for output to a gate of a corresponding one of the read transistors. (All of ¶ [0039]; [0044], lines 4-5 teach NMOS transistors 58 and 62 with back-gate bias control; and [0047], lines 4-5 teach NMOS transistors 74 and 76 with back-gate bias control.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled Pandiri’s DAC to the output of  Leobandung /Pandiri’s counter circuit. A motivation for the combination is to calibrate an analog circuit using a value stored in the digital counter. (Pandiri, ¶ [0039])

Regarding CLAIM 19, the combination of Leobandung and Pandiri teaches: The method of Claim 18, 
However, Leobandung does not explicitly teach wherein each logic gate is an AND gate and the output of the AND gate is connected to a clock terminal of the counter.
	But Pandiri teaches: wherein each logic gate is an AND gate and the output of the AND gate is connected to a clock terminal of the counter. (All of ¶ [0059] and the lower left portion of Fig. 8 teaches two different coincidence detectors AND Gates 140, 142 which each detect three overlapping signals. Fig. 8 is a circuit diagram for the back-gate bias generator 20 from Fig. 1, according to ¶ [0058], lines 1-4. The CLK input to the counter in Fig. 1, ¶ [0036]-[0041] and Fig. 8, ¶ [0058], and the last 5 lines of ¶ [0062] provide evidence that the output of multiplexer 138 is a clock input signal for counter 136 in Fig. 8.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Pandiri’s AND gate and counter into the system because it is a well-known structure to improve the functionality of parallelism.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9779355 B1) in view of Pandiri et al. (US 20180164163 A1) and Wong et al. (US 7355462 B1).

	Regarding CLAIM 20, the combination of Leobandung and Pandiri teaches: The method of Claim 17, 
Pandiri teaches an 8-bit counter 160 in ¶ [0067], line 5 and Fig. 9, but this counter is different from counter 136. Neither Leobandung nor Pandiri explicitly teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N.
But Wong teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N. (C. 6, L. 59 to C. 7, L. 12 teach an M-bit counter and C. 7, L. 13-41 teach an M-bit DAC. The counter and the DAC may have the same number of bits, M. Additionally, C. 7, L. 54-56 teach the DAC may have fewer bits than the counter.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same number of counter output bits as DAC input inputs in Leobandung/Pandiri’s system, with a motivation to generate a maximum resolution of the analog voltage (Wong, C. 7, L. 39-41). It would have been obvious to have used fewer DAC input bits than counter output bits, with a motivation to reduce the resolution of the analog voltage. (Wong, C. 7, L. 54-56)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koswatta et al. (20190180174 A1), Taha et al. (US 10885429 B2), Copel et al. (US 9659249 B1), and Wu et al. (US 9715655 B2) teach resistive crossbar arrays for neural networks.
Lepage et al. (US 20170098155 A1) teaches a three-terminal memristor called a memistor, which is similar to a transistor. 
Madala et al. (US 9515605 B1) teaches a 3-bit up counter and a 3-bit DAC.
Baranwal et al. (US 10439482 B2) teaches an n-bit counter 135, an n-bit DAC 140, and a MOSFET 160.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
                                                                                                                                                                                                   /ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127